         Case 2:20-bk-19680-BR       Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35      Desc
                                     Main Document     Page 1 of 12


          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            Matthew D. Resnik (Bar No. 182562)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 matt@RHMFirm.com
          6 Proposed Attorneys for Debtor
            ROBERT WADE CLIPPINGER
          7
          8                          UNITED STATES BANKRUPTCY COURT
          9                           CENTRAL DISTRICT OF CALIFORNIA
         10                                  LOS ANGELES DIVISION
         11
               In re:                                    Case No. 2:20-bk-19680-BR
         12
                                                         Chapter 11
         13         ROBERT WADE CLIPPINGER,
         14                                               NOTICE OF MOTION AND MOTION
                                                  Debtor. BY DEBTOR TO DISMISS CHAPTER
         15                                               11 CASE; MEMORANDUM OF
                                                          POINTS AND AUTHORITIES;
         16                                               DECLARATION OF ROBERT WADE
                                                          CLIPPINGER IN SUPPORT
         17                                               THEREOF
         18                                              Date: TBA
                                                         Time: TBA
         19                                              Place: Courtroom 1668
                                                                255 E. Temple Street
         20                                                     Los Angeles, CA 90012
         21             TO THE HONORABLE BARRY RUSSELL, UNITED STATES
         22 BANKRUPTCY JUDGE; TO THE UNITED STATES TRUSTEE AND HIS
         23 COUNSEL OF RECORD; AND ALL PARTIES IN INTEREST:
         24             PLEASE TAKE NOTICE that at a date and time to be set by the Court, in
         25 Courtroom 1668 of the above-entitled United States Bankruptcy Court located at 255 E.
         26 Temple Street, Los Angeles, CA 90012, Robert Wade Clippinger, the debtor and debtor-
         27 in-possession (“DIP”) herein (the “Debtor”), shall, and does hereby, move the Court,
         28 pursuant to 11 U.S.C. §1112, for an order dismissing this Chapter 11 case.
RESNIK HAYES
 MORADI LLP
         Case 2:20-bk-19680-BR     Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35           Desc
                                   Main Document     Page 2 of 12


          1         The Debtor seeks dismissal of this case because in the two weeks that this case has
          2 been pending, the Debtor was able to secure a refinance of his home located at 101 S.
          3 Norton Avenue, Los Angeles, CA 90004. This case was filed to prevent a foreclosure sale
          4 of the Debtor’s residence and now that his new proposed lender is ready to close escrow on
          5 the new loan, there is now nothing to left reorganize.
          6         The Motion is based upon this Notice of Motion and Motion, the attached
          7 declaration, all pleadings and records on file in this case, and upon such other evidentiary
          8 matters as may be presented to the Court regarding the Motion.
          9         PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule
         10 9013-1, any party opposing the relief sought by the Motion must file a written opposition
         11 setting forth the facts and law upon which the opposition is based and must appear at the
         12 hearing on the Motion. Any factual allegations set forth in such written response must be
         13 supported by competent and admissible evidence.
         14         Any response or opposition to the Motion must be filed with the Court and served
         15 on Debtor’s counsel at least 14-days prior to the scheduled hearing date on the Motion (not
         16 excluding Saturdays, Sundays or legal holidays).
         17         Such responses, if any, must be served on the Reorganized Debtor’s counsel
         18 Debtor’s counsel, the U.S. Trustee and any other required parties in interest. Any response
         19 not timely filed and served may be deemed by the Court to be consent to the granting of
         20 the relief requested by the Motion. If you do not have any objection to this Motion, you
         21 need not take further action.
         22 ///
         23 ///
         24 ///
         25 ///
         26 ///
         27 ///
         28 ///
RESNIK HAYES
 MORADI LLP
                                                           2
         Case 2:20-bk-19680-BR    Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35     Desc
                                  Main Document     Page 3 of 12


          1        WHEREFORE, the Debtor respectfully requests that the Court grant this Motion
          2 and dismiss this Chapter 11 case.
          3
          4 Dated: November 11, 2020                  RESNIK HAYES MORADI LLP
          5
                                                      By:     /s/ Roksana D. Moradi-Brovia
          6                                                   Roksana D. Moradi-Brovia
                                                                  Matthew D. Resnik
          7                                                   Proposed Attorneys for Debtor
                                                                  Robert Wade Clippinger
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                      3
         Case 2:20-bk-19680-BR      Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35               Desc
                                    Main Document     Page 4 of 12


          1                   MEMORANDUM OF POINTS AND AUTHORITIES
          2                                      I.     INTRODUCTION
          3         This case was filed on October 27, 2020 to prevent a foreclosure sale of the
          4 Debtor’s residence located at 101 S. Norton Avenue, Los Angeles, CA 90004, set for the
          5 morning of October 28, 2020, by sole lienholder, FCI Lenders Services, Inc. (“FCI”). This
          6 is the Debtor’s only bankruptcy filing.
          7         In the two weeks that this case has been pending, the Debtor has been able to secure
          8 a refinance of his home. Attached hereto as Exhibit “A” is a copy of the First American
          9 Title Co. closing statement which shows that Evergreen Advantage, LLC is lending the
         10 Debtor $3,285,000, which will be used to pay off FCI’s claim in full.
         11         Now that his new proposed lender is ready to close escrow on the new loan, there is
         12 nothing to left reorganize in this case and the Debtor accordingly seeks dismissal.
         13         Other than property taxes associated with his home (POC No. 1), the Debtor owes
         14 about $70,000 in general unsecured debts. He believes that dismissal is in the best interest
         15 of all creditors and the estate because he can address these unsecured claims outside of
         16 bankruptcy - without incurring the significant fees associated with prosecuting a Chapter
         17 11 case.
         18
         19                                       II.    DISCUSSION

         20         The Court should dismiss this case because the Debtor’s general unsecured

         21 creditors will be paid outside the bankruptcy without the need to him to incur – and
         22 essentially divert funds to - additional and unnecessary administrative fees.
         23         § 1112. Conversion or dismissal

         24         (b)(1) . . . on request of a party in interest, and after notice and a hearing,

         25         absent unusual circumstances specifically identified by the court that

         26         establish that the requested conversion or dismissal is not in the best interests

         27         of creditors and the estate, the court shall convert a case under this chapter to

         28         a case under chapter 7 or dismiss a case under this chapter, whichever is in

RESNIK HAYES
 MORADI LLP
                                                             4
         Case 2:20-bk-19680-BR      Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35                Desc
                                    Main Document     Page 5 of 12


          1         the best interests of creditors and the estate, if the movant establishes cause.
          2         (2) The relief provided in paragraph (1) shall not be granted absent unusual
          3         circumstances specifically identified by the court that establish that such
          4         relief is not in the best interests of creditors and the estate, if the debtor or
          5         another party in interest objects and establishes that--
          6                 (A) there is a reasonable likelihood that a plan will be confirmed
          7                 within the timeframes established in sections 1121(e) and 1129(e) of
          8                 this title, or if such sections do not apply, within a reasonable period
          9                 of time; and
         10                 (B) the grounds for granting such relief include an act or omission of
         11                 the debtor other than under paragraph (4)(A)--
         12                        (i) for which there exists a reasonable justification for the act or
         13                        omission; and
         14                        (ii) that will be cured within a reasonable period of time fixed
         15                        by the court.
         16         In In re Mazzocone, 183 B.R. 402, (Bkrtcy.E.D.Pa. 1995), the court said: “When the
         17 debtor requests a dismissal of Chapter 11 case, such relief should be granted unless the
         18 party opposing the relief establishes that "plain legal prejudice" to creditors would
         19 otherwise result.” See also, In re Midland Marina, Inc., 259 B.R. 683, (8th Cir. BAP
         20 (Iowa) 2001).
         21         The Debtor seeks to dismiss its case because now that his new proposed lender is
         22 ready to close escrow on the new loan, there is nothing to left reorganize in this case.
         23         His secured creditors will not be prejudiced by dismissal because their claims will
         24 be paid in full via the refinance.
         25         His unsecured creditors will not be prejudiced by the dismissal because their claims
         26 will be paid in full outside of this case without these claimants having to retain bankruptcy
         27 counsel to protect their rights.
         28         Based on the forgoing, the Debtor maintains that dismissal is in the best interests of
RESNIK HAYES
 MORADI LLP
                                                             5
         Case 2:20-bk-19680-BR     Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35         Desc
                                   Main Document     Page 6 of 12


          1 the creditors and the estate.
          2
          3                                   III.   CONCLUSION
          4         WHEREFORE, the Debtor respectfully requests that the Court grant this Motion,
          5 and dismiss his Chapter 11 Bankruptcy case herein, retain jurisdiction for Debtor’s
          6 counsel’s fee application and for such other and further relief as the Court may deem just
          7 and proper.
          8
          9
               Dated: November 11, 2020                  RESNIK HAYES MORADI LLP
         10
         11                                               By:     /s/ Roksana D. Moradi-Brovia
                                                                  Roksana D. Moradi-Brovia
         12                                                           Matthew D. Resnik
                                                                  Proposed Attorneys for Debtor
         13                                                           Robert Wade Clippinger
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                          6
         Case 2:20-bk-19680-BR      Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35               Desc
                                    Main Document     Page 7 of 12


          1                   DECLARATION OF ROBERT WADE CLIPPINGER
          2
          3          I, ROBERT WADE CLIPPINGER, declare as follows:
          4
          5          1.     I am over the age of 18. I have personal knowledge of the facts set forth
          6 herein, and if called as a witness, I could and would testify competently with respect
          7 thereto. Where facts are alleged upon information and belief, I believe them to be true.
          8          2.     I am the debtor in this Chapter 11 case.
          9          3.     I filed this case on October 27, 2020 to prevent a foreclosure sale of my
         10 residence located at 101 S. Norton Avenue, Los Angeles, CA 90004, which was set for the
         11 morning of October 28, 2020, by sole lienholder, FCI Lenders Services, Inc. (“FCI”).
         12          4.     This is my only bankruptcy filing.
         13          5.     In the two weeks that this case has been pending, I have been able to secure a
         14 refinance of my home. Attached hereto as Exhibit “A” is a true and correct copy of the
         15 First American Title Co. closing statement which shows that Evergreen Advantage, LLC is
         16 lending me $3,285,000, which will be used to pay off FCI’s claim in full.
         17          6.     Now that my new proposed lender is ready to close escrow on the new loan,
         18 there is nothing to left reorganize in this case and I accordingly seek dismissal.
         19          7.     Other than property taxes associated with my home (POC No. 1), I owe
         20 about $70,000 in general unsecured debts.
         21          8.     I believe that dismissal is in the best interest of all creditors and the estate
         22 because I can address my unsecured claims outside of bankruptcy - without the need for
         23 me to incur – and essentially divert funds to - additional and unnecessary administrative
         24 fees.
         25          9.     I believe that my unsecured creditors will not be prejudiced by the dismissal
         26 because their claims will be paid in full outside of this case without these claimants having
         27 to retain bankruptcy counsel to protect their rights.
         28
RESNIK HAYES
 MORADI LLP
                                                             7
         Case 2:20-bk-19680-BR      Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35          Desc
                                    Main Document     Page 8 of 12


          1         10.    I believe that my secured creditors will not be prejudiced by dismissal
          2 because their claims will be paid in full via the refinance.
          3
          4         I declare under penalty of perjury pursuant to the laws of the United States of
          5 America that the foregoing is true and correct
          6
          7         Executed on November ____, 2020, at _____________________, California.
          8
          9
                                                           By:    SEE NEXT PAGE
         10
                                                                  Robert Wade Clippinger
         11                                                              Declarant
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                           8
        Case 2:20-bk-19680-BR       Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35             Desc
                                    Main Document     Page 9 of 12



          1         10.    I believe that my secured creditors will not be prejudiced by dismissal
          2 because their claims will be paid in full via the refinance.
          3
          4         I declare under penalty of peijury pursuant to the laws of the United States of
          5 America that the foregoing is true and correct
          6

          7         Executed on November      1   ,   2020, at       L                  California.
          8
          9
                                                             By:
         10
                                                                     Robert Wade Clippinger
         11                                                                 Declarant
         12
         13

         14

         15
         16

         17
         18

         19

         20
         21
         22
         23
         24
         25
         26
         27
         28

RESNIK HAYES
 MORADI LLP
                                                                 8
        Case 2:20-bk-19680-BR                      Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35                                     Desc
                                                   Main Document    Page 10 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION BY DEBTOR
TO DISMISS CHAPTER 11 CASE; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF ROBERT
WADE CLIPPINGER IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/11/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 11/11/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/11/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/11/2020                                 Ja’Nita Fisher                                      /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-19680-BR       Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35            Desc
                            Main Document    Page 11 of 12


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   •   Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
   •   Ron Maroko ron.maroko@usdoj.gov
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
       m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan
       @rhmfirm.com
   •   Martin W. Phillips marty.phillips@att.net
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
   •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Case 2:20-bk-19680-BR          Doc 16 Filed 11/11/20 Entered 11/11/20 13:31:35          Desc
                               Main Document    Page 12 of 12


2. SERVED BY UNITED STATES MAIL:

Robert Wade Clippinger
101 S. Norton Ave.
Los Angeles, CA 90004

ALL CREDITORS:

Franchise Tax Board                              Attn: Bankruptcy Counsel
Bankruptcy Section MS: A-340                     444 South Flower Street, Suite 900
PO Box 2952                                      Los Angeles, CA 90071-9591
Sacramento, CA 95812
                                                 Attorney General
Internal Revenue Service                         United States Department of Justice
PO Box 7346                                      Ben Franklin Station
Philadelphia, PA 19101                           P. O. Box 683
                                                 Washington, DC 20044
Employment Development Dept.
Bankruptcy Group MIC 92E                         Civil Process Clerk
Po Box 826880                                    United States Attorney’s Office
Sacramento, CA 94280                             Federal Building, Room 7516
                                                 300 North Los Angeles Street
California Department of Tax and Fee             Los Angeles, CA 90012
Administration
Account Information Group MIC:29                 Los Angeles County Treasurer and Tax
P.O. Box 942879                                  Collector
Sacramento, CA 94279                             PO Box 54110
                                                 Los Angeles, CA 90054
U. S. Securities and Exchange Commission
